Title: To James Madison from DeWitt Clinton, 3 September 1801
From: Clinton, DeWitt
To: Madison, James



private
Sir
New York 3 september 1801.
You will pardon the liberty I take when you know that it proceeds from a Sincere desire to promote the popularity and stability of Mr. Jefferson’s administration. I do not hesitate to say that I consider its success as intimately connected with the destiny of republican governm’t and that heretofore it has received the unqualified approbation of the real republican party of this State.
The interest which has been made & is now making to obtain the naval office of this City for M. L. Davis has appeared in a very extraordinary light to many reflecting men of the republican party; and when viewed in connection with other appointments recommended by the same person who is now so extremely anxious for Davis and the ambitious plans of that person which have hitherto been unfolded and are now daily unfolding, would in my opinion render this appointment very injurious to the republican interest of this State.
It is unnecessary to assure you that I do not wish the appointment for myself or any of my friends. My opinion is that it would be most advisable for the President not to appoint this applicant at all and to wait for further information for a suitable successor. I have the honor to be With the highest consideration Your most Obedt servt
DeWitt Clinton
 

   RC (NjMoHP). Cover marked by Clinton: “To be opened by Mr. Maddison himself being private.” Docketed by Wagner as received 9 Sept. Partial draft of first paragraph, crossed through, written on verso of cover.


   Matthew Livingston Davis, partisan journalist and member of the Tammany Society in New York, was Aaron Burr’s political associate and his candidate for the post of naval officer. As early as June, Burr had complained to Gallatin and Jefferson about a campaign against Davis’s nomination. In early September, growing restless as Jefferson made no appointment, Davis traveled to Washington and then to Virginia to press his claim. He spoke with Gallatin in the capital then visited JM at Montpelier and Jefferson at Monticello. JM forwarded Clinton’s note to Jefferson in a packet that Davis himself delivered. In spite of his exertions, Davis did not receive the appointment (Gallatin to Jefferson, 12 Sept. 1801, and Jefferson to Gallatin, 18 Sept. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5; JM to Jefferson, 16 Sept. 1801). For further discussions, see the essay “Burr and Jeffersonian Patronage,” in Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:538–41; and Cunningham, The Jeffersonian Republicans in Power, pp. 40–43.

